 


114 HR 4108 IH: To prohibit the use of funds for the provision of assistance to Syrian opposition groups and individuals.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4108 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Ms. Gabbard (for herself and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Select Committee on Intelligence (Permanent Select) and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the use of funds for the provision of assistance to Syrian opposition groups and individuals. 
 
 
1.Prohibition on provision of assistance to Syrian opposition groups and individuals Notwithstanding any other provision of law, funds available to the Central Intelligence Agency, the Department of Defense, or any other agency or entity of the United States involved in intelligence activities, or to the National Security Council or its staff may not be obligated or expended to provide assistance, including training, equipment, supplies, stipends, construction of training and associated facilities, and sustainment, to any element of the Syrian opposition or to any other Syrian group or individual seeking to overthrow the government of the Syrian Arab Republic, unless, after the date of the enactment of this Act, funds are specifically authorized to be appropriated and appropriated by law for such purpose.  